Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                               Reasons for Allowance
                                        Cancelled Claims

     Claims 2, 3, 13, 14, 19 and 20 have been cancelled.

                                                      Claims Allowed
     Claims 1 and 4-11 are allowed as claim 1 has been amended to include the allowed subject matter which includes: “… determining an initial simulated crop growth time series for each crop type/sowing date combination within a set of the crop types historically grown in the crop growth region and an initial sowing date within the sowing calendar for each of those crop types…”

     Claims 12 and 15-17 are allowed as claim 12 has been amended to include the allowed subject matter which includes: “…  determine an initial simulated crop growth time series for each crop type/sowing date combination within a set of the crop types historically grown in the crop growth region and an initial sowing date within the sowing calendar for each of those crop types.”

     Claims 18 and 21-23 are allowed as claim 18 has been amended to include the allowed subject matter which includes: “… determining  an initial simulated crop growth time series for each crop type/sowing date combination within a set of crop types historically grown in the crop growth region and an initial sowing date within the sowing calendar for each of those crop types.”


    Claims 24 and 25 were previously indicated as allowed in the 3-7-2022 final office action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664